WARNER, C.J.,
concurring specially.
Although I agree that this error was not preserved, I am concerned that general acceptance that a “lack of intelligence” could easily mask a strike actually motivated by the gender or race of the juror. In Spencer v. State, 615 So.2d 688, 690 (Fla.1993), the court stated “[t]here is no legal basis for excusing a juror based on the trial judge’s arbitrary evaluation of the juror’s IQ. The fact that the juror was confused is no basis for excusing her in this manner.” While the trial judge in Spencer had sua sponte excused a juror, I find no difference between the trial judge’s sua sponte excusal and allowing a prosecutor to exercise a peremptory challenge to a juror for the same reason.